J-S42025-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                         Appellee

                    v.

JAMES J. SEVERINO, JR.

                         Appellant               No. 1856 WDA 2013


           Appeal from the Judgment of Sentence October 23, 2013
             In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-SA-0000925-2013


BEFORE: PANELLA, J., JENKINS, J., and MUSMANNO, J.

DISSENTING STATEMENT BY PANELLA, J.         FILED SEPTEMBER 15, 2014

      I respectfully disagree with my esteemed colleagues in the Majority



suspension was DUI-related.     The Majority notes that the Commonwealth



than admitting into evidence a printout of the JNET records. The Majority

                                                     ssible hearsay.    See



hearsay.    However, Appellant never objected to the testimony.     In the

absence of an objection, the testimony is competent evidence.      I would

affirm the conviction.

Judge Musmanno and Judge Jenkins do not join in dissenting statement.